      Case 1:18-cv-12437-DLC Document 45 Filed 09/30/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


Marvin Arturo Escobar Barrera,
     Petitioner,


     v.                                            CIVIL ACTION NO.
                                                   1:18-cv-12437-DLC


Joseph D. McDonald, Jr.,
     Respondent.


                             FINAL JUDGMENT

                           September 30, 2019


CABELL, U.S.M.J.:

     In accordance with a September 30, 2019 Order issued by

this court, it is ORDERED and ADJUDGED that this petition for

writ of habeas corpus is DISMISSED.


                                   /s/ Donald L. Cabell
                               Donald L. Cabell
                               United States Magistrate Judge
